NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

J.S.,                            )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D18-1222
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed February 15, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michael J. Scionti,
Judge.

Howard L. Dimmig, II, Public Defender,
and Julius J. Aulisio, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and ATKINSON, JJ., Concur.